Fourth Court of Appeals
                                  San Antonio, Texas
                                      February 11, 2019

                                     No. 04-18-00608-CV

                 IN THE INTEREST OF J.M.S. AND A.S.A, CHILDREN,

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-01788
                          Honorable Richard Garcia, Judge Presiding


                                        ORDER
        On January 24, 2019, appellant filed her reply brief in this accelerated appeal. On
February 7, 2019, appellant filed a motion to extend time to file an amended reply brief until
February 7, 2019. Appellant attached her amended reply brief to the motion. Although
appellant’s motion does not comply with Texas Rule of Appellate Procedure 10.1(a)(5) in that it
is not accompanied by a certificate of conference, in the interest of justice and given the time
constraints governing this appeal, the motion is GRANTED and the attached reply brief is
accepted as filed.


       It is so ORDERED on February, 2019.

                                                                     PER CURIAM




      ATTESTED TO: _____________________________
                   KEITH E. HOTTLE,
                    Clerk of Court